Citation Nr: 0506082	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The 
veteran testified before the undersigned at a hearing held at 
the RO in June 1996.  The Board remanded the case in 
September 1996, October 2001, and February 2004.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran and his attorney of 
the evidence needed to substantiate the veteran's claim and 
notified them of what evidence the veteran should provide and 
what evidence VA would obtain; neither the veteran nor his 
attorney has responded to requests for identification of 
specific evidence to which they have referred, nor have they 
submitted such evidence to VA.  

2.  The veteran is not a veteran of combat.  

3.  Although the veteran has been diagnosed as having PTSD, 
his claimed in-service stressors have not been verified.  

4.  The veteran has chronic schizophrenia related to active 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).  

2.  Chronic schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2004).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, the veteran's current claim arises from the 
veteran's filing of a VA Form 21-526, Veteran's Application 
for Compensation or Pension, which he filed in May 1993, 
stating he had mental sickness, severe PTSD and a skin 
disorder.  In a letter dated in June 1993, the RO notified 
the veteran that he should identify doctors or hospitals 
where he had received treatment for his claimed disabilities 
and requested that he complete release authorizations for his 
medical records.  The RO also advised the veteran that he 
could contact the health care providers and request they 
release the treatment information.  In another letter, also 
dated in June 1993, the RO notified the veteran that to 
process his claim for PTSD it needed from him a complete 
detailed description of the specific traumatic incident or 
incidents that produced the stress that resulted in his 
claimed PTSD, including dates and places the incidents 
occurred and the unit to which he was assigned or attached at 
the time.  The RO also notified the veteran that if the 
incidents involved the death of one or more friends, he 
should furnish their names.  In addition, the RO notified the 
veteran that evidence needed from him included reports from 
private physicians, if any, who had treated him for this 
condition since discharge.  The RO told the veteran that the 
reports should include clinical findings and diagnosis.  The 
RO notified the veteran that if he had been treated for this 
condition at a VA facility, he should furnish the dates and 
places, and the RO would obtain the reports.  

In addition, with a letter dated in October 1996, the RO 
provided release authorization forms to the veteran and 
requested that he identify the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for a psychiatric 
disability, including PTSD, at any time since service.  In 
the letter, the RO also requested that the veteran provide a 
statement identifying the service comrades he claimed to have 
seen wounded in action during his service in Vietnam, 
including specific dates and locations of any incidents.  The 
RO also requested that the veteran furnish the specific dates 
and locations of any other stressful incidents, and the 
specific circumstances surrounding the stressful incidents, 
that he claimed to have experienced in Vietnam during 
service.  

In a July 2002 letter to the veteran's attorney, the RO 
explained that to establish entitlement to service-connected 
compensation benefits the evidence must show: an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  The RO notified the attorney 
that it would get service medical records if they were not 
already of record and would get other military service 
records, if necessary.  The RO also notified the attorney 
that it would get any VA medical records or other medical 
records that he told the RO about.  The RO explained that the 
attorney could submit statements from the veteran or others 
describing the veteran's symptoms.  Further, the RO gave 
specific notice that information needed from the attorney was 
name and address of the person, agency, or company with 
records he thought would help decide the claim along with the 
approximate time frame covered by the records.  The RO 
furnished release authorization forms and explained that VA 
would request records he identified.  In this regard, the RO 
noted that the veteran had previously indicated that he had 
been treated by Dr. Forrest H. Braack and requested release 
authorization for his records.  The RO requested that a 
separate release authorization be completed for each doctor 
or hospital where the veteran received treatment.  

In the July 2002 letter to the veteran's attorney, the RO 
also gave specific notice that the attorney should identify 
the dates and VA medical facility where the veteran had been 
diagnosed with PTSD and that he should identify the exact 
dates and location of treatment of any Vet center where the 
veteran had received treatment.  The letter also included 
specific notice that the attorney should provide copies of 
any and all correspondence that was written by the veteran 
during service and letters received by him from his sister 
and girl friend immediately following service.  In the same 
letter, the RO stated that the attorney should tell it about 
any additional information he wanted VA to try to get for him 
and should send the information describing additional 
evidence or the evidence itself within 30 days.  The RO 
explained that if the information or evidence was received 
within one year from the date of the letter and it was 
decided that the veteran was entitled to VA benefits, VA 
might be able to pay him from the date of receipt of the 
claim.  

Finally, in the July 2002 letter, the RO reiterated that it 
would assist the veteran in obtaining such things as medical 
records, employment records, or records from other Federal 
agencies provided it received enough information about these 
records such that VA could request them.  The RO stated that 
it was still the claimant's responsibility to support the 
claim with appropriate evidence.  The RO notified the 
attorney that it had requested copies of morning reports and 
clinical reports from the National Personnel Records Center 
for the veteran for the period from August 1, 1970, to 
September 15, 1970, and had also requested records for the 
veteran from the Social Security Administration (SSA).  

The veteran's attorney did not respond to the July 2002 
letter, and in a February 2003 letter to the veteran, with a 
copy to the veteran's attorney, a VA special processing unit 
outlined in detail the evidence still needed from veteran, 
which was that specified in the July 2002 letter.  The 
processing unit also told the veteran that VA had obtained 
morning reports, clinical records and SSA medical records in 
conjunction with his claim.  The processing unit repeated 
that he should identify any additional information or 
evidence he wanted VA to try to get for him and that he 
should send the information describing additional evidence or 
should send the evidence itself within 30 days of the date of 
the letter.  The processing unit explained that if the 
information or evidence was received within one year from the 
date of the letter and it was decided he was entitled to VA 
benefits, it might be possible to pay him from the date of 
receipt of his claim.  The VA processing unit described the 
evidence it would try to help obtain, but repeated that it 
was still the veteran's responsibility to support his claim 
with appropriate evidence.  

The Board notes that the July 2002 and February 2003 letters 
were not legally sufficient under the statutory requirements 
then in effect because they specified a 30-day reply period 
and did not adequately explain that the veteran had a full 
year in which to submit the requested information of 
evidence.  See Paralyzed Veterans of America, et.al. v. 
Secretary of Department of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  This insufficiency was cured, however, by 
revisions to 38 U.S.C. § 5103, which were contained in the 
Veterans Benefits Act of 2003.  This law was made effective 
retroactively to November 9, 2000, the effective date of the 
VCAA, and specifies that VA is not prohibited from making a 
decision on a claim before the expiration of the one-year 
period after notice to the veteran and his representative of 
the information to complete an application for benefits.  See 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651,___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5103(b)).  

In addition to the foregoing, in March 2004, the RO sent 
another letter to the veteran's attorney requesting that he 
identify the date(s) and VA medical facility where the 
veteran was reported to have been diagnosed as having PTSD.   
The RO requested that the attorney have the veteran complete 
a release authorization form in order for VA to obtain copies 
of medical records for the veteran from Dr Braack, from whom 
the veteran has stated he receive d treatment from June 1993 
to July 1995.  The RO requested that other periods of 
treatment identified by the veteran be included and requested 
that Dr. Braack's current address be supplied.  In addition, 
the RO requested that the attorney have the veteran complete 
a release authorization form in order for VA to obtain 
records of treatment the veteran reportedly received from 
Charles O. Ritter, Rural Project Coordinator for Missouri 
Vietnam Veterans Education Resource System including, but not 
limited to, a report dated in July 1995.  Finally, the RO 
requested that the attorney provide from the veteran 
correspondence to which reference was made at the June 1996 
hearing, that is, letters written by the veteran during 
service and letters received by him from his sister and a 
girl friend immediately following service.  

The Board finds that the correspondence outlined above 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to notify, the United States Court of 
Appeals for Veteran Claims (Court) has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The Court also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the veteran has been well-informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain, and although he has not been explicitly told to 
"give us everything you've got pertaining to your claim," 
the RO in its July 2002 letter and the special processing 
unit in its February 2003 letter told the veteran and his 
attorney that they could identify or submit any additional 
evidence that might support the claim.  That notice is, in 
the judgment of the Board, tantamount to advising the veteran 
to submit everything he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of Pelegrini in 
that the RO initially denied the claim years before the 
veteran was sent the letters telling him what evidence he 
should submit and what evidence VA would obtain.  While the 
Court in Pelegrini did not address whether, and, if so, how, 
the Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004) (there is 
no implicit exemption for notice requirements contained in 38 
U.S.C. § 5103(a) from general statutory command set forth in 
section 7261(b)(2) that Veterans Claims Court shall "take due 
account of the rule of prejudicial error").  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran and his attorney in 
July 2002 and February 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of his case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and additional supplemental statements of the 
case were provided to the veteran in June 2004 and October 
2004.  The veteran and his attorney have been provided with 
every opportunity to submit evidence and argument in support 
of the veteran's claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to him.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for psychiatric 
disability, to include PTSD.  His service medical records are 
in the file, and the RO has obtained his service personnel 
records.  In addition, the RO requested assistance from the 
United States Armed Services Center for Unit Records Research 
(USASCURR) in an effort to verify the veteran's claimed 
stressors, and that organization provided copies of the 1970 
Unit Histories submitted by the 5th Transportation Battalion 
(5th Trans Bn), the veteran's assigned unit during his tour 
in Vietnam, and the 101st Airborne Division (101st Abn Div), 
the higher headquarters of the 5th Trans Bn.  The USACRUR 
also provided an extract of an Operational Report- lessons 
Learned submitted by the 101st Abn Div for the period ending 
October 31, 1970.  In addition, the RO contacted the National 
Personnel Records Center (NPRC) and obtained copies of 
morning reports of the 5th Trans Bn, 101st Abn Div for the 
period from August 1, 1970, to September 15, 1970.  

The RO also obtained records for the veteran from the Social 
Security Administration (SSA) and has obtained VA treatment 
records.  Further, VA has provided the veteran multiple 
psychiatric examinations in conjunction with his claim.  In 
view of the lack of response from the veteran and his 
attorney regarding multiple requests for identification of 
the VA medical facility and Vet center where he claims to 
have been diagnosed with PTSD and failure to provide release 
authorization for Dr. Braack's records and records from a 
Charles Ritter, it has not been possible for VA to obtain 
those records, which the veteran's attorney has argued 
support the claim.  Under the circumstances, there is no 
indication that there exists any available evidence that has 
a bearing on the issue adjudicated here and has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal.  In 
this regard, the Board again notes that neither the veteran 
nor his attorney responded to requests for very specific 
information and evidence requested by VA in the July 2002, 
February 2003 and March 2004 letters.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data had been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  The duty to assist is not invoked, even under 
Charles v. Principi, 16 Vet. App. 370 (2002), where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v.  
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran contends that he is a combat veteran and that he 
is entitled to service connection for psychiatric disability, 
including PTSD.  

In an affidavit dated in August 1995, the veteran stated that 
while in service he saw wounded soldiers in firefights. He 
stated that close friends from his company were killed or 
wounded.  He stated that he was a scout out in the bush 
although he did not receive additional training for this 
position.  He stated that he performed combat duties 
occasionally.  He stated that he was involved in or was 
subject to rocket and/or mortar attacks on a weekly basis and 
there were casualties from his unit because of these attacks.  
He also stated that he was subjected to sniper attacks at 
base camp.  He said that circumstances around these attacks 
were loading choppers and that people were injured in these 
attacks.  The veteran also stated that he suffered burns on 
his left calf in an accident in September 1970 and because of 
the injury was hospitalized and later evacuated to Japan for 
further treatment.  

At the June 1996 hearing, the veteran testified that he was 
sent to Vietnam in 1970 and when he first arrived he was in a 
holding company at Cam Ranh Bay until he was sent up north to 
Hue and Camp Eagle, assigned to the 101st Airborne Division.  
He testified that he was with a transportation battalion.  
The veteran testified that he received some in-country combat 
training, which involved going out on a target range and 
doing a little light patrolling around the compound, and some 
hand grenade training.  He testified that he was in Vietnam 
as a cook for a few months, but then went out on patrol.  He 
testified that a chopper would take them out and drop them 
off in the field.  The veteran testified that he went on 
somewhere between five and ten patrols and perhaps two times 
had an exchange of gunfire with the enemy.  He testified that 
he was subjected to mortar attacks at the base at Hue about 
three times a month.  He testified that while he was in 
Vietnam he saw one or two dead American soldiers being put 
into body bags.  He testified that they were not his buddies.  

The veteran testified that when there were mortar rounds and 
sniper attacks on the camp he was scared to death.  He 
testified that on one occasion when on patrol, they were 
transported out and were hit by mortar rounds.  He said a 
lieutenant was hit in the hand, with his finger blown off, 
and a soldier got shrapnel in his stomach.  The veteran 
testified they were all in the same unit, but he could not 
remember the name of the lieutenant who lost his finger or 
the soldier who received shrapnel.  The veteran testified 
that he held the hand of the soldier, but after the soldier 
was put on a chopper and was taken away, he never saw him 
again.  The veteran testified that this occurred in the 
summer of 1970.  

The veteran also testified that on one occasion at camp, he 
and his assistant cook went outside to fill up field ranges 
with fuel.  He said the other man said he would light a match 
on him and did so, resulting in the gas flame hitting the 
back of the veteran's leg.  The veteran testified that he 
ran, but someone else rolled him in sand.  He testified that 
he woke up in the hospital.  He testified he was transferred 
from one hospital to another and thought he was in a hospital 
in Japan for two or three months and then was sent to Fort 
Riley, Kansas.  

In addition, the veteran testified that when he got out of 
service, he was very paranoid and trusted no one.  He said he 
could not tolerate crowds and always kept a weapon cocked.  
He stated that this was for protection because he thought 
others were trying to kill them.  The veteran testified that 
he was hearing people talking when no one was around and 
sometimes they would be calling his name from a distance, but 
he could not see anyone.  He testified that he stayed in the 
dark a lot and would sit up all night when he first got out 
of the service.  

The medical evidence of record includes many VA hospital 
summaries and progress notes showing the veteran has received 
VA psychiatric care over many years.  Some of those records 
note possible PTSD as a diagnosis, but none associates such 
an assessment with any particular stressor.  The record also 
includes a February 1995 psychological evaluation from a 
private psychologist, Forrest H. Braack, Ph.D.  In his 
evaluation, Dr. Braack stated that while in Vietnam, the 
veteran went though in-country training at the 101st 
airmobile headquarters and was assigned to infantry patrols 
on search and destroy and ambush missions.  The veteran 
reported that he encountered booby traps where fellow 
soldiers were killed, and he said he engaged in firefights 
with the enemy in which fellow soldiers were wounded and 
killed.  The veteran stated that in one firefight, which was 
a company-sized operation, his company came under heavy fire, 
receiving small weapons fire and rocket attacks.  He stated 
that the lieutenant stood up at one point and had his hand 
blown up and that another soldier was hit in the back, 
ripping his body open, and killing him.  

Dr. Braack also stated that the veteran was pulled off of 
patrol duty and assigned to the mess hall to cook.  The 
veteran reported receiving incoming attacks during his cook 
duty and said he helped unload wounded and dead.  The veteran 
also reported that a man poured gasoline on him and lit him 
on fire.  He received serious burns and was evacuated to 
various hospitals where his wounds grew worse; he required 
skin grafts and was sent to Ft. Riley Kansas.  Dr. Braack's 
psychological evaluation included interview of the veteran, 
mental status examination and administration of multiple 
tests, which included the Minnesota Multiphasic Personality 
Inventory, the Standard Scales Behavioral Profile, the 
Harris-Lingoes/Serkownek Sub-Scales, the Wiggins Scales, and 
the Tyron, Stein & Chu Cluster Scales.  Dr. Braack stated 
that the Axis I diagnoses were:  PTSD, chronic, severe, 
combat etiology; bipolar disorder, with psychotic features; 
anxiety disorder, not otherwise specified; and rule out 
organic mental disorder.  On Axis IV, Dr. Braack said there 
were severe combat stressors.  

The veteran's representative has argued that the veteran's 
burn injury in service is a stressor for the veteran's 
claimed PTSD.  The Board notes, however, that although Dr. 
Braack was aware that the veteran experienced the burn injury 
to his leg while he was on duty as a cook in Vietnam, he 
specifically stated that diagnosis of PTSD was of combat 
etiology.   

In view of the diagnosis of PTSD with the stressors severe 
combat stressors, it is necessary to determine whether the 
veteran was in combat and whether there was otherwise 
wounding or loss of life of the lieutenant and enlisted man 
referred to by the veteran.  The VA General Counsel has 
defined the ordinary meaning of the phrase "engaged in combat 
with the enemy" to mean that the veteran must have personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  VAOPGCPREC 12-99 (1999).  

The veteran's service personnel records show that he arrived 
in Vietnam in mid-July 1970 and that he was assigned to 
Company B, 5th Trans Bn, 101st Abn Div, effective August 3, 
1970.  Further, in a letter to the veteran's mother, which 
was dated in early August 1970, the commanding officer of the 
5th Trans Bn stated that the veteran had arrived for duty on 
August 5, 1970, and had been assigned to B Company, located 
at Phu Bai, about 10 miles southeast of Hue, where he would 
be working as a cook in B Company.  

Among the documents supplied by USASCRUR was the History of 
the 5th Transportation Battalion (Aircraft Maintenance and 
Supply) (Airmobile), 101st Airborne Division (Airmobile) 
During the Period of 1 January 1970 through 31 December 1970.  
That document states that during the reporting period the 5th 
Trans Bn was composed of three companies, Headquarters and 
Headquarters Company (HHC), Alpha Company (A Company), and 
Bravo Company (B Company).  It states that HHC and A company 
were located adjacent to each other on Camp Eagle, base camp 
of the 101st Abn Div, and B Company was located at Phu Bai 
next to the airstrip in Phu Bai North Post, approximately 
five miles from the 5th Trans Bn (Airmobile) headquarters. 

The report goes on to state that during 1970, the 5th Trans 
Bn, through direct support of aircraft maintenance, actively 
supported various combat operations.  The report listed 
combat operations, which included Operation Chicago Peak from 
25 July 1970 to 31 July 1970 and Operation Jefferson Glen/ 
Monsoon Rain from 5 September 1970 to 31 December 1970.  The 
Board notes that the veteran's service personnel records and 
the letter from the commanding officer of the 5th Trans Bn 
indicate that the veteran was not with the 5th Trans Bn until 
after Operation Chicago Peak, and his service medical records 
show that his burn injury, which required hospitalization 
with transfer to Japan and the United States, occurred on 
August 30 or August 31, 1970, precluding his participation, 
even in a support capacity, in Operation Jefferson Glen/ 
Monsoon Rain.  The report does not comment on whether the 5th 
Trans Bn suffered any combat casualties during 1970.  

The veteran's service personnel records show that he received 
the National Defense Service Medial and the Vietnam Service 
Medal.  The records do not show, nor does the veteran claim, 
that he received any medal, commendation or decoration 
indicative of participation in combat.  The service personnel 
records show that throughout his military service the 
veteran's principal duty and military occupational 
specialties were cook or cooks helper.  

As was described earlier, multiple attempts have been made to 
verify the stressors alleged by the veteran.  In this regard, 
the morning reports of Company B and HHC 5th Trans Bn from 
August 5, 1970, the date the veteran joined his unit to 
August 31, 1970, the date of his burn injury, show that one 
enlisted man from Company B was sent to the 85th Evacuation 
Hospital on August 14, 1970, and another enlisted man was 
sent to the 85th Evacuation Hospital on August 25, 1970, but 
the morning reports do not indicate whether the 
hospitalizations were associated with any combat wounds.  In 
this regard, the Board notes that the morning report dated 
September 2, 1970, shows that the veteran, who was not 
wounded in action, was also sent to the 85th Evacuation 
Hospital, which his service medical records show was for 
treatment of his burn injury.  The Board also notes that 
while the HHC morning reports show that a captain was 
hospitalized on August 17, 1970, there is no indication that 
any officer from Company B was wounded or hospitalized at any 
time during August 1970.  In the absence of an indication 
that any hospitalization pertained to wounding by the enemy, 
the Board finds that the morning reports do not serve to 
corroborate the veteran's claim of having served in combat, 
nor do they corroborate his assertion that he witnessed a 
lieutenant having received a hand injury and a soldier having 
received shrapnel wounds in the same firefight.  

In addition, the Board notes that the veteran's attorney has 
argued there is uncontroverted evidence that the veteran was 
a combat veteran.  In support of that argument, he states 
that the veteran has reported that he was exposed to rocket 
and mortar attacks while with his unit, while at base camp, 
Camp Eagle, and that fellow members of his unit were injured 
or killed, some of which he witnessed.  The attorney also 
states that the veteran presented statements that he worked 
with dead bodies of fellow servicemen.  The attorney states 
that service records document that the veteran's unit and 
base camp came under rocket and mortar attack, RPG and small 
arms fire at least on October 22, 1970, and October 28, 1970.  
He further points out that records document that on October 
28, 1970, fire was returned and six U.S. soldiers were 
killed.  He also states that the evidence documents that the 
veteran and his unit actively supported several combat 
operations in Vietnam.  

On review of the record, the Board acknowledges that the 
extract of an Operation Report - Lessons Learned (OR-LL) of 
the 101st Abn Div for the quarter ending October 31, 1970, 
shows that Camp Eagle, the base area of the 5th Trans Bn, 
came under fire on October 22, 1970, and that on October 28, 
1970, an ambush in the vicinity of Camp Eagle received small 
arms fire and an unknown number of PRG rounds from an 
estimated enemy squad.  The operation report further states 
that the ambush element returned fire and that six U.S. 
soldiers were wounded.  The Board further notes that the 1970 
Historical Supplement for the 101st Abn Div states that in 
conjunction with Operation Jefferson Glen/ Monsoon Rain 
patients were medically evacuated to the Vietnamese hospital 
at Hue and to a medical facility at Phu Bai.  

If it were shown that the veteran was with his unit at the 
time of the above-described attacks or was at Hue or Phu Bai 
when medically evacuated patients were received, it might be 
found that he was in combat or at least that there could be 
verification of a claimed stressor having to do with sniper, 
rocket and mortar attacks or the claimed stressor of 
unloading wounded and dead.  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002); Suozzi v. Brown, 10. Vet. App. 
307, 310-11 (1997) (corroboration of every detail of claimed 
stressor, including personal participation, is not required; 
independent evidence that incident occurred is sufficient).  
In this case, however, the preponderance of the evidence is 
against finding that the veteran was with his unit, the 5th 
Trans Bn, during the October 1970 attacks or could have 
participated in unloading wounded or dead in or near Hue or 
Phu Bai in Operation Jefferson Glen/ Monsoon Rain.  

This is because the veteran's service medical records show 
that the veteran was not with the 5th Trans Bn in when the 
documented attacks occurred or when it was documented that 
medically evacuated patients were received in Hue and Phu 
Bai.  Rather, the records show that the veteran's burn injury 
occurred at the end of August 1970, and he was transferred 
from the 85th Evacuation Hospital to U. S. Army Hospital, 
Camp Zuma, Japan, in mid-September 1970.  He was transferred 
to Irwin Army Hospital, Fort Riley, Kansas, in late October 
1970 where he remained until December 1970 and was thereafter 
transferred to Fort Leonard Wood, Missouri.  Further, as was 
noted earlier, the 5th Trans Bn history for 1970 shows that 
the combat operations stated to have been supported by the 
5th Trans Bn occurred at times before and after the time when 
the veteran was with the 5th Trans Bn, which was only during 
August 1970.  In particular, Operation Jefferson Glen/ 
Monsoon Rain, the report of which mentions medical 
evacuations to Hue and Phu Bai, extended from September 7, 
1970, to December 31, 1970.  

Based on the foregoing, that is, the lack of awards 
indicative of combat service and absence of any notation of 
servicemen or an officer of the veteran's unit wounded in 
action or killed in action in morning reports, and evidence 
preponderating against a finding that the veteran was with 
his unit at the two documented attacks in the area of the 5th 
Trans Bn base camp when they occurred in October 1970, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during his service in Vietnam.  

The Board again acknowledges that the Court has held that a 
claimed stressor need not be confirmed in every detail.  See 
Suozzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Notwithstanding the Court 
holdings, there is in this case simply no evidence that the 
veteran was exposed to a stressor except for his entirely 
unsupported statements, and the veteran's statements alone 
are insufficient to establish its occurrence.  See Doran, 
Suozzi, and Pentecost, supra.  

In summary, the record includes evidence of a diagnosis of 
PTSD from Dr. Braack.  The diagnosis was based on the 
veteran's recitation of stressors claimed to have been 
related experiences in combat.  The evidence, does not, 
however, show that the veteran participated in combat, nor 
have his those stressors been corroborated by credible 
supporting evidence.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  See 38 C.F.R. § 3.304(f); Cohen, supra.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for PTSD, and 
that aspect of the claim must be denied.  

As to psychiatric disability other than PTSD, service medical 
records show that in October 1969 the veteran reported that 
working in the mess hall made him nervous and he wanted to 
see a psychiatrist.  He was referred to a social worker who 
noted that the veteran had history of disciplinary problems 
with two Article 15s and wanted out of his unit.  The social 
worker noted that in a joint interview the commanding officer 
indicated the veteran would make an excellent adjustment if 
he put forth a bit more effort.  At the veteran's service 
separation examination in June 1972, the veteran answered yes 
to the question of whether he had ever had nor now had 
nervous trouble of any sort.  The examining physician did not 
comment on that response, and on clinical examination, he 
evaluated the veteran as psychiatrically normal.  

There is no indication the veteran received any psychiatric 
treatment after service until the 1980s.  At a VA Agent 
Orange examination in March 1984, the veteran gave a history 
of irritability and nervousness since his return from 
Vietnam.  Later VA medical records document domiciliary care, 
multiple hospitalizations and treatment and evaluation for 
various disabilities including polysubstance abuse and 
various other mental disorders, with the most frequent 
diagnosis of chronic schizophrenia.  At a VA examination in 
September 1997, two VA psychiatrists who had reviewed the 
veteran's claims file interviewed the veteran.  After 
examination, the psychiatrists stated that a longitudinal 
view of the veteran's problem was consistent with the 
diagnosis of schizophrenia undifferentiated type, chronic, 
and they said that use of drugs were precipitating factors in 
the veteran's psychosis.  They said the diagnosis of PTSD was 
not established due to lack of consistent symptoms typical of 
PTSD.  

The same two VA psychiatrists examined the veteran in 
November 1998 and noted review of the claims file.  The Axis 
I diagnosis was schizophrenia undifferentiated type, chronic, 
and they stated that the stressors were unknown for 
schizophrenia.  They also stated that the diagnosis of PTSD 
was not sustained due to the lack of typical signs and 
symptoms that meet the diagnostic criteria.  They noted that 
the veteran had received consistent diagnoses of 
schizophrenia undifferentiated type, chronic, based on 
presentation of symptoms including auditory hallucinations 
and that at the time of the examination his subjective 
complaints consisted of occasional "voices."  

At a VA examination in July 2004, the psychiatrist noted the 
veteran's history of drug and alcohol use, which started 
before service, and noted that the veteran recalled the first 
time he heard voices was while he was using LSD in the 1960's 
before he entered the military.  He noted that the veteran 
reported that he continued to abuse drugs and alcohol.  The 
veteran recalled an episode at Fort Leonard Wood in which he 
was driving to Canada because a voice told him to do so.  The 
veteran said he continued to hear voices and it was usually 
the voice of the devil.  He also said he saw movements out of 
the corner of his eye, described as shadows and black spots.  
In the examination report, the psychiatrist stated that the 
veteran did not meet the DSM-IV stressor criterion for PTSD 
and explained that although the veteran reported stressors of 
a lieutenant's hand being blown up, at this examination he 
said he only heard about that.  He denied exposure to dying 
or dead and reported his greatest stressor was having to be 
quiet and hide.  

After review the veteran's claims file, including the 
veteran's medical records during and after service, the 
psychiatrist stated the Axis I diagnosis was schizophrenia, 
undifferentiated type, chronic.  In an addendum dated in 
October 2004, the psychiatrist noted that the veteran abused 
many drugs and alcohol from the 1960s to 2002.  The 
psychiatrist said that it was, however, as likely as not that 
the diagnosis of chronic undifferentiated schizophrenia 
caused the veteran to hear voices and perceive events as 
threatening while in service.  The psychiatrist again noted 
that the veteran reported that while he was stationed at Fort 
Leonard Wood, he began to drive to Canada because a voice 
instructed him to do so and stated that it was as likely as 
not that schizophrenia distorted the veteran's perceptions of 
his military experience and caused such events as even 
hearing of someone's hand being blown up to lead to feelings 
of stress.  

The Board notes that the veteran must be presumed sound at 
service entrance except as to disorder noted at entrance, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  
Further, for claims filed after October 21, 1990, service 
connection may not be granted when a disability is the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.301 (2004).  In this case, no 
psychiatric disability was noted at service entrance, and 
although the veteran reported hearing voices when he used 
drugs before service, there is no medical evidence of any 
psychiatric disorder before service.  In the absence of such, 
it cannot be said that the evidence is clear and unmistakable 
that the veteran had any psychiatric disorder before service, 
and the veteran will be taken to have been in sound condition 
when he entered service.  

As noted earlier, many medical records show that the 
veteran's Axis I diagnoses have included chronic 
schizophrenia and polysubstance abuse, without any opinion as 
to etiology.  While two VA psychiatrists who examined the 
veteran in September 1997 stated that the veteran's chronic 
schizophrenia was precipitated by the use of drugs, the same 
two psychiatrists, after again examining the veteran and 
reviewing the record in November 1998 stated that the 
diagnosis was schizophrenia of unknown etiology.  Given this 
inconsistency, it is the Board's judgment that the October 
2004 opinion by the VA psychiatrist who stated that the 
veteran's chronic schizophrenia was present in service, and 
did not state that it was due to or he result of the 
veteran's use of alcohol or drugs, places the evidence in 
equipoise as to the onset of the veteran's chronic 
schizophrenia.  As the positive evidence and negative 
evidence relating to the onset of the veteran's chronic 
schizophrenia are in approximate balance, 38 C.F.R. § 3.102 
mandates that the benefit of the doubt must be given to the 
veteran.  The Board therefore finds that the veteran has 
chronic schizophrenia related to active service warranting 
service connection for that disability.  

In summary, the Board has found that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD, but that with resolution of 
reasonable doubt in favor of the veteran, it may be concluded 
that the veteran's chronic schizophrenia was incurred in 
active service.  


ORDER

Service connection for PTSD is denied.  

Service connection for chronic schizophrenia is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


